Broyles, P. J.
1. Under the facts disclosed by the record the court did not err in overruling the motion to dismiss the ease on the ground that it had been prematurely brought.
*746Decided October 22, 1918.
Eviction; from Tattnall superior court—Judge Sheppard. May 22, 1918.
H. C. Beasley, James K. Mines, for plaintiff in error.
Collins, <& Stanfield, H. E. Elders, contra.
2. In the' light of the facts of the case no material error appears in any of the excerpts from the charge of the court excepted to.
3. The verdict, finding for the plaintiff the-premises in dispute, and $120 for rent for the year 1916, was authorized by the evidence.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.